Citation Nr: 0508381	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-15 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for heart 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1944 
to July 1946 and December 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening 
the veteran's claim of entitlement to service connection for 
a heart condition.  A subsequent rating decision in April 
1999 denied service connection for a heart condition based on 
the merits of the claim.

The veteran and his son testified before an RO hearing 
officer in February 1999.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  By unappealed decisions dated in February 1953, July 1995 
and November 1995, the RO denied entitlement to service 
connection for a heart condition.

3.  Evidence received since the November 1995 RO decision is 
not new, and does not bear substantially and directly on the 
matter at hand; it is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.


CONCLUSIONS OF LAW

1.  The unappealed February 1953, July 1995 and November 1995 
rating decisions are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  No new and material evidence has been received since the 
November 1995 rating decision to reopen the claim of 
entitlement to service connection for the veteran's heart 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in October 1997, before the enactment of the VCAA.  

Letters dated in October 2003 and March 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The March 2004 letter requested 
the veteran to complete authorization forms to obtain medical 
records from certain physicians that treated the veteran 
immediately after service.  The October 2003 letter did not 
specifically inform the appellant to submit any pertinent 
evidence in his possession, but it informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf. 

Additionally, the September 1998 statement of the case and 
supplemental statements of the case dated April 1999 and 
January 2004 provided guidance regarding the evidence 
necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

While regulations implementing the VCAA contain an amendment 
of the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As 
the appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The veteran asserts that he incurred angina while in the 
service.  He submitted a claim for compensation for a heart 
condition in April 1952.  By rating decision in February 
1953, the RO denied the claim because the medical evidence of 
record did not support the incurrence of a heart condition 
while in service.  The veteran did not appeal this decision.  
However, he submitted another claim for his heart condition 
in June 1995.  The RO again denied this claim by rating 
decisions dated July 1995 and November 1995 because the 
veteran's heart disease was not incurred in or aggravated by 
service.  The veteran was notified of these decisions, but 
did not appeal.  The November 1995 rating decision was the 
last final denial on this basis.  He is now asking to reopen 
his claim for service connection for a heart condition.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
November 1995.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Factual Background

The veteran's service medical records show that in April 
1952, at his separation examination, he was diagnosed with a 
systolic murmur that was not considered disabling.

In April 1952, the veteran submitted a claim for compensation 
for service connection for a heart condition.  He received a 
VA examination in December 1952 along with an 
electrocardiogram which was essentially normal except for 
rate, and a chest X-ray which was within normal limits.  The 
diagnosis was a murmur that was functional.  No heart disease 
was found.

The RO denied the veteran's claim by rating decision dated 
February 1953 because the available records were silent as to 
service incurrence of a heart condition.  They also noted the 
murmur found at the veteran's April 1952 separation 
examination, but considered it to be purely functional.  The 
veteran was informed of this decision and his appellate 
rights by letter dated February 1953.  However, he did not 
perfect an appeal within the required time frame.

A May 1972 letter from a private physician, J.H., M.D., was 
to the effect that he performed a placation of the inferior 
vena cava as well as a thrombectomy with removal of blood 
clots from the left iliac and femora veins because the 
veteran was having multiple pulmonary emboli and his left leg 
was in jeopardy.

In April 1974, the veteran submitted medical records from a 
private physician, J.S., M.D., which stated that between 
February 1972 and February 1974, his diagnoses were advanced 
venous disease with previous ligation of vena cava and angina 
pectoris.

In May 1974, the veteran underwent another VA examination.  
The diagnosis was coronary insufficiency manifested by 
anginal syndrome.  The examiner noted that the cardiac sounds 
were distant, muffled or regular, and no murmur could be 
discerned.

The veteran submitted a May 1974 letter from a private 
physician, H.L., M.D., who hesitated to make a diagnosis of 
angina.  He also stated that the veteran had no demonstrable 
coronary artery disease.

In November 1976, J.S., M.D. submitted a letter stating the 
veteran had coronary artery disease and acute duodenitis.

Also in November 1976, the veteran underwent a VA examination 
for pension benefits.  The diagnosis was coronary heart 
disease.

In June 1995, the veteran submitted another claim of service 
connection for a heart condition, specifically angina.
To support his claim, the veteran submitted medical records 
dated March 1994 to June 1995 from a private physician, J.A., 
M.D., that showed the veteran was treated during this time 
period for chest pain and was diagnosed with coronary artery 
disease.

By a July 1995 rating decision, the RO denied the veteran's 
claim because the veteran's heart condition was not caused by 
an in-service injury.

In August 1995, the RO received the veteran's medical records 
from Cape Cod Hospital from January 1995 to July 1995, when 
he was treated for cardiac pathology and deep venous 
thrombosis.

In November 1995, the RO again denied the claim for coronary 
heart disease because the disease was not found in service.

In October 1997, the veteran submitted the current claim for 
service connection for a heart condition.  In November 1997, 
the veteran submitted medical records from an examination by 
a private physician, M.B., M.D., which occurred in September 
1987.  The medical record reflected that the veteran had a 
history of angina since the 1950's.

By rating decision in February 1998, the RO found that the 
veteran had not submitted new and material evidence to reopen 
the claim and the statement in the September 1987 medical 
record that stated the veteran had a history of angina since 
the 1950's was based on the veteran's stated history and was 
not a medical opinion.

In April 1998, the veteran submitted medical records from 
Cape Cod Hospital, dated September 1993 to April 1998, that 
stated the veteran was treated there for chest pain and other 
ailments.

During a February 1999 hearing, the veteran testified that he 
had chest pains in the service and immediately when he was 
discharged.  A private physician, J.A., M.D., treated him in 
August 1952.  J.A., M.D. passed away that year.  Another 
private physician, J.S., M.D., treated him that same year.  
He passed away as well.  Both physicians worked at Burbank 
Hospital, but the hospital did not have the medical records.  
He further testified that no physician has ever associated 
his current chest pain with what he had in service and he had 
not asked a physician to make this opinion.  The veteran also 
mentioned that he had applied for Social Security disability 
benefits for his angina in 1952 and 1975 and was denied both 
times; however, the Social Security Administration (SSA) did 
not have any medical records.

During the hearing, the veteran's son also testified that he 
had known of his father's heart condition his whole life 
because the veteran would have shortness of breath and 
complaints of chest pains.

At the hearing, the veteran submitted medical records from 
Burbank Hospital dated February 1968 to March 1979, which 
revealed the veteran complained of chest pain and had a 
history of angina.  He also submitted the SSA record that 
indicated the veteran had filed for SSA benefits in 1952 and 
1975 and was denied.  They did not have a copy of his medical 
records.

In a February 1999 letter, J.A., M.D., a private physician, 
stated that he had treated the veteran for coronary artery 
disease, angina pectoris, and paroxysmal atrial fibrillation 
since October 1992.  The veteran had a history of similar 
symptoms for 15-20 years.

In a February 1999 letter, the veteran's sister stated that 
the veteran had angina pectoris in 1952 and other siblings 
also had heart conditions.

In another February 1999 letter, the veteran's brother stated 
that the veteran had angina pectoris in 1952 and that his 
other siblings and he also suffered from heart conditions.

In an April 1999 rating decision, the RO denied the veteran's 
claim for service connection for a heart condition based on 
the merits, finding that there was no disability or injury 
while in service and the lay statements claiming the veteran 
had angina in 1952 did not constitute a medical diagnosis.

In June 1999, the RO received the veteran's VA outpatient 
records, which included results of a chest X-ray.  The X-ray 
revealed a borderline cardiac size and no evidence of cardiac 
failure.

In March 2004, the veteran's representative submitted a 
statement and argued that the veteran submitted new medical 
records that noted that the veteran had a heart condition and 
had a history of a heart condition dating back to the 1950's.  
He also argued that the hearing transcript was new and 
material evidence.

In a February 2005 brief, the veteran's representative 
reiterated the same arguments as those in the March 2004 
statement and also argued that the veteran should be afforded 
a VA examination to obtain a nexus opinion.

Analysis

In February 1953, July 1995, and November 1995, the RO denied 
the veteran's claim because there was no evidence that the 
veteran incurred his heart condition while in service.  
Although his service medical records stated that he had a 
murmur upon separation, an April 1952 VA examination found 
that the murmur was functional and no heart disease was 
found.  The veteran has submitted evidence, but none proves 
that his heart condition was incurred in service, which is 
what is required to prove service connection.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

In order to reopen that claim at this time, new and material 
evidence must be submitted by the veteran.  The veteran 
submitted lay statements from his siblings that stated he had 
angina pectoris in 1952.  In addition, the veteran submitted 
a September 1987 medical record that stated he had a history 
of angina since the 1950's.  However, the medical record does 
not state that the examining physician reviewed the veteran's 
prior medical records and this statement is based on the 
veteran's own declaration, and is essentially the same 
declaration that he has made in years past.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Further, at the veteran's February 1999 RO hearing, he stated 
that he had angina in 1952, immediately after service.  
Although the Board does not doubt the sincerity of these lay 
statements, a layperson is not competent to render an opinion 
concerning a medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
these statements are not material and are not sufficient to 
reopen the claim.

All other evidence submitted by the veteran since the 
November 1995 rating decision, which included mainly medical 
records from 1968 and an SSA document that stated the veteran 
had applied for disability benefits in 1952 and was denied, 
does not address whether the veteran's heart condition 
occurred while in service, which is the basis of the denial 
of his claim.  Therefore, this recently submitted evidence is 
cumulative or redundant of the evidence previously of record 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, it is not new and material as contemplated by law.  
See 38 C.F.R. § 3.156(a) (2004).  It simply does not tend to 
indicate that the applicable provisions of 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004) have been met, as new 
and material evidence has not been submitted.  It follows 
that the recently submitted evidence is insufficient to 
reopen the appellant's claim of entitlement to service 
connection for heart condition.  See 38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for heart condition is not reopened.  
The appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


